PER CURIAM.
This is the second appearance of this matter before this court. See Fox v. Fox, Fla.App.1965, 179 So.2d 103. Appellant seeks reversal of a judgment in habeas corpus which returned custody of minor children to the father.
The finding of the trial judge on a question of custody, is entitled to great weight in the appellate court and will be reversed only upon a clear showing of abuse of discretion. Martens v. State ex rel. Grossman, Fla.App.1958, 100 So.2d 440.
The trial judge, at the direction of this court, fully heard both parties and their witnesses, and his finding is supported by evidence in the record.
Affirmed.